Dissenting Opinion by
Judge Mencer:
I respectfully dissent. I hold to the view that an 18,700-square-foot lot area requirement for mobile home park usage is an unreasonable regulation. My reasons for such a view are fully set forth in my dissenting opinions filed in Delaware County Investment Corp. v. Zoning Hearing Board of the Township of Middletown, 22 Pa. Commonwealth Ct. 12, 347 A.2d 513 (1975), and in Colonial Park for Mobile Homes, Inc. v. Zoning Hearing Board, 5 Pa. Commonwealth Ct. 594, 290 A.2d 719 (1972).1
Judge Craig joins in this dissent.

 Although these two eases were factually concerned with a 20,000-square-foot lot area requirement for mobile home park usages. I consider the basis of my dissents in those eases to have application in the instant case.